Opinion,
Mr. Justice Green:
The defendants in this case received full consideration for their covenant to indemnify Gregg against the claim of Mc-Candless, growing out of the assignment of the $8,000 part of the judgment of Gregg v. Allen, assigned to McCandless, in the lower price at which Gregg sold to them the land described in the agreement of September 17, 1881, and the fact of this consideration is there recited. The land was there stated to be sold at less than its real value, and on that account the defendants assumed all liability for the payment of the $3,000. In the present action, it is only claimed by the plaintiff that the defendants shall make good that assumption to the extent to which McCandless was interested in the $3,000, and for which he recovered against Gregg. The testimony which was rejected in the former trial having been admitted in this, and the parties being heard on the disputed questions thereby raised, the jury has found for the plaintiff, and it must be assumed, therefore, that McCandless was interested in the assign-. ment of part of the judgment, and that he had not been otherwise paid for his professional services in connection with the original judgment. The fact that those services were rendered is demonstrated by the protracted litigation which ended in the agreement of settlement in January, 1881, and has been found by the jury; also, that the amount of Gregg’s claim against Robert Allen was reduced by the sum of $3,000.
While there is some little complication, there is no mystery, about the manner in which this was done. Gregg’s claim was for $30,000 on its face, but he got by the settlement $27,000. While the judgment was for $30,000, he was to assign by the settlement, and he did assign, $3,000 of it to McCandless. The reason for putting the matter in that shape was fully explained in the testimony, to be on account of subsequent judgments which would have swept away the proceeds of a sheriff’s sale of the property, if the mere reduction had been made in *619tbe amount of tbe judgment, with no opportunity to MeCandless and Eckley to get, any portion of tbeir share of the reduction. Upon all this the parties were fully heard by the jury, who have accepted and found the plaintiff’s theory to be the true one. Gregg having become a trustee for MeCandless under the settlement of January 19,1881, to the extent of his interest in the $3,000, he was subsequently obliged to make that trust good to MeCandless; but, when he sold the land, or a portion of it, to the defendants at a price less than its value, and they, in consideration of that fact, agreed to pay the whole of the $3,000, we see no reason why they should not keep that covenant. They seem to contend now that Robert Allen alone was entitled to the whole of the $3,000, and that they have settled with him; but the jury has found against them on that question,’ and we think properly. There are numerous assignments of error, but they are not pressed separately, and we think there is no merit in any of them.
Judgment affirmed.